DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 12-21, 25-34 and 38-39 are rejected, under 35 U.S.C. 102(a)(1) as being anticipated by Mascari (U.S. Patent Pub. No. 2017/0210024).
Regarding claim 1, Mascari teaches a vacuum rotary knife (100) fluidly connectable to a vacuum source conduit, said rotary knife comprising;
an annular blade (210) and 
a knife head (200) supporting the blade for rotation about a rotational axis (Paragraph 0062), said knife head presenting a vacuum port (610) fluidly connectable to the conduit (Figure 3), 
said vacuum port being spaced from the blade such that the knife head defines a suction pathway (P1; Paragraph 0065) extending between the blade and the vacuum port (Figures 2-3 and Annotated Figure 11 below);
said blade including axially opposite first and second blade ends (X1, X2; See annotated Figure 2 below), with the first blade end defining a cutting edge (218)(Figure 7; Paragraph 0078), 
said knife head (200) including a blade housing (212) and a conduit connector (612),
said blade housing rotatably supporting the blade (Paragraph 0062),
said conduit connector including opposite proximal and distal connector ends (X3, X4) and a continuous inner surface (X5) extending between the connector ends, with the inner surface being devoid of any openings and at least partially defining the suction pathway (See annotated Figure 5 below).,
said proximal connector end (214) spaced from the vacuum port;
 said proximal connector end extending endlessly about the suction pathway and along the second blade end, with the second blade end and said proximal connector end being adjacent one another to define a blade/head interface (235)(Figure 3).

    PNG
    media_image1.png
    625
    449
    media_image1.png
    Greyscale

Regarding claim 2, Mascari teaches said blade/head interface (235) being the only opening between the cutting edge and the vacuum port (Figure 3).
Regarding claim 3, Mascari teaches said inner surface (X5) at least partially defining the suction pathway (Figure 3).

    PNG
    media_image2.png
    1260
    727
    media_image2.png
    Greyscale

Regarding claim 5, Mascari teaches a knife body (300) (Figure 2) and a plurality of first fasteners (440) securing the knife head to the knife body, each of said first fasteners presenting a fastener axis (A1, A2) along which the first fastener shifts when securing the knife head to the knife body (paragraph 0094), said first fasteners being located such that the fastener axes are spaced outside the suction pathway (See annotated Figure 11 below; Examiner notes the fastener axis to be outside at least a portion of the suction pathway P1, thereby reading upon the current claim language). 
    PNG
    media_image3.png
    607
    639
    media_image3.png
    Greyscale

Regarding claim 6, Mascari teaches further comprising a drive pinion (552) rotatably supported on the knife body, said blade including a ring gear (221) that intermeshes with the pinion so that rotation of the pinion imparts rotation to the blade, said knife head having a pinion-covering portion (480) that overlies at least part of the pinion (Figure 2 and Paragraph 0073; See annotated Figure 6 below wherein the conduit connector covers over a portion of the pinion gear once connected).

    PNG
    media_image4.png
    685
    989
    media_image4.png
    Greyscale

Regarding claim 7, Mascari teaches said conduit connector defining the vacuum port, said conduit connector defining the pinion-covering portion of the knife head (Figure 2), 
said conduit connector including a plurality of fastener-receiving holes, each of which receives a corresponding one of the first fasteners (Paragraph 0094 and Figures 2 and 6).
Regarding claim 8, Mascari teaches said fastener-receiving holes being spaced outside the inner surface (see annotated Figure 11, Figure 12 above and Paragraph 0094).
Regarding claim 12, Mascari teaches said suction pathway defining a cross-sectional dimension, said first fasteners being spaced apart a distance greater than the cross-sectional dimension of the pathway.
Regarding claim 13, Mascari teaches said knife body defining an elongated grasping handle (240) presenting opposite body ends, said knife head being located adjacent one of the body ends (Figure 1).

Regarding claim 14, Mascari teaches a vacuum rotary knife (100) fluidly connectable to a vacuum source conduit, said rotary knife comprising 
a knife body (211); an annular blade (210) 
a knife head (200) supporting the blade on the knife body for rotation about a rotational axis (Paragraph 0062) said knife head presenting a vacuum port (610) fluidly connectable to the conduit (Figure 3), said vacuum port being spaced from the blade such that the knife head defines a suction pathway (228, 611) extending between the blade and the vacuum port (Figures 2 and 3); and 
a plurality of first fasteners (440) securing the knife head to the knife body, with the suction pathway defining a pathway cross section transverse to the rotational axis in proximity to the first fasteners,
 each of said first fasteners presenting a fastener axis (A1, A2) along which the first fastener shifts when securing the knife head to the knife body (paragraph 0094), said first fasteners being located such that the fastener axes are spaced outside the suction pathway (See annotated Figure 11 above).
Regarding claim 15, Mascari teaches said blade including axially opposite first and second blade ends (X1, X2; See annotated Figure 2 below), with the first blade end defining a cutting edge (218)(Figure 7; Paragraph 0078), said knife head (200) presenting a proximal head end (214) spaced from the vacuum port (Figure 3).
Regarding claim 16, Mascari teaches said blade/head interface (235) being the only opening between the cutting edge and the vacuum port (Figure 3).
Regarding claim 17, Mascari teaches said knife head including a blade housing (210) and a conduit connector (612), said blade housing rotatably supporting the blade (Paragraph 0062), said conduit connector defining the vacuum port (Figures 2 and 3), said conduit connector including opposite proximal and distal connector ends (X3, X4) and a continuous inner surface (X5) extending between the connector ends, said inner surface at least partially defining the suction pathway (See annotated Figure 5 below).
Regarding claim 18, Mascari teaches said proximal connector end (X3) defining the proximal head end (214), said vacuum port (610) being defined at the distal connector end (X4) (See annotated Figure 3 above and Figure 2)
Regarding claim 19, Mascari teaches further comprising a drive pinion (552) rotatably supported on the knife body, said blade including a ring gear (221) that intermeshes with the pinion so that rotation of the pinion imparts rotation to the blade, said knife head having a pinion-covering portion (480) that overlies at least part of the pinion (Figure 2 and Paragraph 0073; See annotated Figure 6 above wherein the conduit connector covers over a portion of the pinion gear once connected).
Regarding claim 20, Mascari teaches said knife head including a blade housing (210) and a conduit connector (612), said blade housing rotatably supporting the blade (Paragraph 0062), said conduit connector defining the vacuum port, said conduit connector defining the pinion-covering portion of the knife head (Figure 2), said conduit connector including a plurality of fastener-receiving holes, each of which receives a corresponding one of the first fasteners (Paragraph 0094 and Figures 2 and 6).
Regarding claim 21, Mascari teaches said conduit connector including opposite proximal and distal connector ends (X3, X4) and a continuous inner surface (X5) extending between the connector ends, said inner surface at least partially defining the suction pathway, said fastener-receiving holes being spaced outside the inner surface (See annotated Figure 11 above and Figure 12).
Regarding claim 25, Mascari teaches said suction pathway defining a cross-sectional dimension, said first fasteners being spaced apart a distance greater than the cross-sectional dimension of the pathway (Figures 1 and 3).
Regarding claim 26, Mascari teaches said knife body defining an elongated grasping handle (240) presenting opposite body ends, said knife head being located adjacent one of the body ends (Figure 1).

Regarding claim 27, Mascari teaches a vacuum rotary knife (100) fluidly connectable to a vacuum source conduit, said rotary knife comprising a knife body (211) presenting opposite body ends (Figures 1 and 3); 
a drive pinion (552) rotatably supported on the knife body (Figure 3); 
an annular blade including a ring gear (211) that intermeshes with the pinion so that rotation of the pinion imparts rotation to the blade (Figure 3); 
a knife head (200) being located adjacent one of the body ends and supporting the blade on the knife body for rotation about a rotational axis (Paragraph 0062), 
said knife head presenting a vacuum port (610) fluidly connectable to the conduit (Figure 3); said vacuum port being spaced from the blade such that the knife head defines a suction pathway (228,611) extending between the blade and the vacuum port (Figures 2 and 3); and 
a plurality of first fasteners (440) securing the knife head to the knife body, with the suction pathway defining a pathway cross section transverse to the rotational axis in proximity to the first fasteners (Figure 3),
each of said first fasteners presenting a fastener axis (A1, A2) along which the first fastener shifts when securing the knife head to the knife body (paragraph 0094),
said first fasteners extending at least substantially along the pathway cross section and being located such that the fastener axes are spaced outside the suction pathway (See annotated Figure 11 above).
Regarding claim 28, Mascari teaches said blade including axially opposite first and second blade ends (X1, X2; See annotated Figure 2 above), with the first blade end defining a cutting edge (218)(Figure 7; Paragraph 0078), said proximal head end (214) extending endlessly about the suction pathway and along the second blade end, with the second blade end and the proximal head end being adjacent one another to define a blade/head interface. (Figure 3).
Regarding claim 29, Mascari teaches said blade/head interface (235) being the only opening between the cutting edge and the vacuum port (Figure 3).
Regarding claim 30, Mascari teaches said knife head including a blade housing (210) and a conduit connector (612), said blade housing rotatably supporting the blade (Paragraph 0062), said conduit connector defining the vacuum port (Figures 2 and 3), said conduit connector including opposite proximal and distal connector ends (X3, X4) and a continuous inner surface (X5) extending between the connector ends, said inner surface at least partially defining the suction pathway (See annotated Figure 5 above).
Regarding claim 31, Mascari teaches said proximal connector end (X3) defining the proximal head end (214), said vacuum port (610) being defined at the distal connector end (X4) (See annotated Figure 3 above and Figure 2).
Regarding claim 32, Mascari teaches said knife head having a pinion-covering portion (480) that overlies at least part of the pinion (Figure 2 and Paragraph 0073; See annotated Figure 6 above wherein the conduit connector covers over a portion of the pinion gear once connected).
Regarding claim 33, Mascari teaches said knife head including a blade housing (210) and a conduit connector (612), said blade housing rotatably supporting the blade (Paragraph 0062), said conduit connector defining the vacuum port, said conduit connector defining the pinion-covering portion of the knife head (Figure 2), said conduit connector including a plurality of fastener-receiving holes, each of which receives a corresponding one of the first fasteners (Paragraph 0094 and Figures 2 and 6).
Regarding claim 34, Mascari teaches said conduit connector including opposite proximal and distal connector ends (X3, X4) and a continuous inner surface (X5) extending between the connector ends, said inner surface at least partially defining the suction pathway, said fastener-receiving holes being spaced outside the inner surface (see annotated Figure 3 above).
Regarding claim 38, Mascari teaches said suction pathway defining a cross-sectional dimension, said first fasteners being spaced apart a distance greater than the cross-sectional dimension of the pathway (Figures 1 and 3).
Regarding claim 39, Mascari teaches said knife body defining an elongated grasping handle (240) presenting opposite body ends, said knife head being located adjacent one of the body ends (Figure 1).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 22, 23, 35 and 36 are rejected under 35 U.S.C. 103 as being obvious over Mascari (U.S. Patent Pub. No. 2017/0210024) in view of Levsen (U.S. Patent No. 8,893,391).
The applied reference has a common Assignee and Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 9 Mascari does not provide said blade housing comprising a split ring that presents adjacent ring ends, said split ring presenting a generally circular ring opening that rotatably receives the blade, with the split ring operable to be flexed to move the ring ends apart and thereby enlarge the ring opening.
Levsen teaches it is old and well known within the art of rotary cutters to incorporate a blade housing (56) comprising a split ring that presents adjacent ring ends (62, 64), said split ring presenting a generally circular ring opening that rotatably receives the blade, with the split ring operable to be flexed to move the ring ends apart and thereby enlarge the ring opening (Figure 7; Col. 4, Lines 15-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Mascari to incorporate the teachings of Levsen to provide a split ring housing. In doing so, it allows for the diameter of the housing to be adjusted to allow for a variety of blades to be utilized.

Regarding claim 10, Mascari teaches said conduit connector comprising a sleeve (680) that extends endlessly about the suction pathway and presents the continuous inner surface (Figure 3).

Regarding claim 22 Mascari does not provide said blade housing comprising a split ring that presents adjacent ring ends, said split ring presenting a generally circular ring opening that rotatably receives the blade, with the split ring operable to be flexed to move the ring ends apart and thereby enlarge the ring opening.
Levsen teaches it is old and well known within the art of rotary cutters to incorporate a blade housing (56) comprising a split ring that presents adjacent ring ends (62, 64), said split ring presenting a generally circular ring opening that rotatably receives the blade, with the split ring operable to be flexed to move the ring ends apart and thereby enlarge the ring opening (Figure 7; Col. 4, Lines 15-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Mascari to incorporate the teachings of Levsen to provide a split ring housing. In doing so, it allows for the diameter of the housing to be adjusted to allow for a variety of blades to be utilized.

Regarding claim 23, the modified device of Mascari teaches said conduit connector comprising a sleeve (680) that extends endlessly about the suction pathway and presents a continuous inner surface that at least partially defines the suction pathway (Mascari Figure 3; See claims 14 and 19-22 above for further structural details).
Regarding claim 35 Mascari does not provide said blade housing comprising a split ring that presents adjacent ring ends, said split ring presenting a generally circular ring opening that rotatably receives the blade, with the split ring operable to be flexed to move the ring ends apart and thereby enlarge the ring opening.
Levsen teaches it is old and well known within the art of rotary cutters to incorporate a blade housing (56) comprising a split ring that presents adjacent ring ends (62, 64), said split ring presenting a generally circular ring opening that rotatably receives the blade, with the split ring operable to be flexed to move the ring ends apart and thereby enlarge the ring opening (Figure 7; Col. 4, Lines 15-22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Mascari to incorporate the teachings of Levsen to provide a split ring housing. In doing so, it allows for the diameter of the housing to be adjusted to allow for a variety of blades to be utilized.
Regarding claim 36, the modified device of Mascari teaches said conduit connector comprising a sleeve (680) that extends endlessly about the suction pathway and presents a continuous inner surface that at least partially defines the suction pathway (Mascari Figure 3).

Allowable Subject Matter
Claims 11 and 37 are allowed.
The following is an examiner' s statement of reasons for allowance. The prior art fails to anticipate or make obvious the rotary vacuum knife of claims 11 and 37 including;
“a plurality of second fasteners securing the blade housing to the knife body, with the conduit connector being secured to the knife body by the first fasteners” of claim 11;
“a plurality of second fasteners securing the blade housing to the knife body, with the conduit connector being secured to the knife body with the first fasteners” of claim 37.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
-Applicant arguments concerning the blade housing not being endless or devoid of openings are unclear. Examiner notes this structural element has not been utilized in the rejection above for the claimed subject matter of the conduit connector. Element 610 has been used, and reads upon the current claim language.
-Examiner has updated the annotation of Figure 11 of Mascari above to further clarify the prior art in view of the new claim amendments regarding the fastener axis.

Conclusion
Any inquiry Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  11/16/2022Examiner, Art Unit 3724                                                                                                                                                                                                        
/KENNETH E PETERSON/Primary Examiner, Art Unit 3724